976 So. 2d 1286 (2008)
Jill Marie RICHARD, et al.
v.
STATE FARM FIRE & CASUALTY COMPANY, et al.
Kelly Myers, an Behalf of Her Minor Child Kyle Anthony Mallett
v.
State Farm Fire & Casualty Company, et al.
No. 2007-CC-2487.
Supreme Court of Louisiana.
February 22, 2008.
In re Northland Insurance Company; Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. G, Nos. 2003-2417, XXXX-XXXX; to the Court of Appeal, Third Circuit, No. CW 07-01309.
Denied.